ATTACHMENT TO ADVISORY ACTION
This advisory action is in response to the after final amendment filed on 02/16/2021 and the telephone interview on 02/18/2021 with Mr. Michael Britton.
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the after final amendment does not place the case in condition for allowance.
Response to Arguments
In the 02/16/2021 response, applicant argues that Ciani (US 2014/0109588) does not teach “wherein the fuel supply rate to the lateral injection units is greater than the fuel supply rate to the at least one central injection unit”.

Examiner respectfully disagrees for the following reasons:
First in reference to figure 4 in Ciani, there is two lateral injection units and two central injection units, each injection unit having multiple fuel nozzles 15 through which fuel is injected.  At least in the scenario when every single fuel nozzle 15 is injecting fuel in every single vane 22 (during full/maximum power/load demand), the fuel supply rate to the lateral injection units is greater than the fuel supply rate to the at least one central injection unit  because fuel   flow rate through 8 nozzles in the lateral injection units (4 fuel nozzles in each lateral injection unit) is greater than fuel flow rate trough 6 nozzles in the one central injection unit.  Notice that the claim only compares the fuel flow rate of plural lateral units with the fuel flow rate of a single “at least one” central unit.
Second in reference to figures 7a and 7b in Ciani, there is two lateral injection units and one central injection units, each injection unit having multiple fuel nozzles 15 through which fuel is injected.  At least in the scenario when every single fuel nozzle 15 is injecting fuel in every at least one central injection unit  because fuel   flow rate through 8 nozzles in the lateral injection units (4 fuel nozzles in each lateral injection unit) is greater than fuel flow rate trough 4 nozzles in the one central injection unit.  Notice that the claim only compares the fuel flow rate of plural lateral units with the fuel flow rate of a single “at least one” central unit.

/William H Rodriguez/            Primary Examiner, Art Unit 3741